DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 21 June 2022 and 30 November 2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Amendment
This action is in response to the submission filed 23 November 2022 for application 16/706,398. Claims 1-3, 5-8, 12, 14, 15, and 19 have been amended. Claims 4, 11, 13, 18, and 22-28 have been canceled. Currently, claims 1-3, 5-10, 12, 14-17, and 19-21 are pending and have been examined.
Claim 1 is no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in view of the amendments made.
The grounds for interpreting Claim 4  35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is now moot because claim 4 has been canceled.
The §112(b) rejection of claims 1-7 and 19 have been withdrawn in view of the amendments made. 
The Double Patenting rejection on claims 1, 8, and 15 have been updated to include the newly added limitations. 
Response to Arguments
Regarding applicant’s arguments, on page 11 (last paragraph), filed 23 November 2022, where the applicant does not admit that independent claim 1 recites a judicial exception.
Examiners response: Examiner respectfully disagrees because as shown in the detailed rejection below, certain limitations were identified as abstract ideas in Step 2A, prong 1 of the 101 analysis because these limitations under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component, all of which fall under the “mental processes” grouping of abstract ideas. Also, applicant’s response lacks any specific arguments as to why these limitations do not recite judicial exception.

Regarding applicant’s arguments, on pages 12-15, that independent claim 1 integrates any such abstract idea into a practical application. Furthermore, applicant continues to argue on page 14, that  the neural network of claim 1 is not recited in mere general terms, and that claim 1 recites a specific neural network, namely, a neural network that processes features generated from return path data reported from set-top boxes associated with return path data households, but that is trained using different panel data reported from meters that monitor media devices associated with panelist households, and for at least the foregoing reasons, claim 1 unmistakably integrates any abstract idea into a practical application. Applicant continues to argue that Claim 1 also provides no risk whatsoever of pre-empting the use of any judicial exception. Rather, claim 1 is unambiguously limited to a practical application of technology that provides a meaningful limit on any judicial exception that could be imagined as present, and can in no way be reasonably seen to be a mere drafting effort seeking to monopolize any judicial exception. As such, the claim is not directed to a judicial exception and is patent eligible under at least Prong Two of Revised Step 2A of the Alice test. 
Examiners response: Applicant arguments have been considered but are not persuasive.   Examiner respectfully disagrees that independent claim 1 integrates any such abstract idea into a practical application because the limitation of the neural network that processes the features is considered to be an additional element which is recited so generically (no details whatsoever are provided other than that it is a neural network that processes generated features and to be trained based on panel data) that it represents no more than mere instructions to apply the judicial exception on a computer. Hence, as discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. Furthermore, the neural network is being used only to process a particular type of data (return path data and panel data) and appears to be generally linking the use of a judicial exception to a particular technological environment such as a Neural network. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. Lastly, the limitation recites that the Neural network is “to be” trained and it appears that it is not being trained yet. 

Regarding applicant’s arguments, on pages 15-18, filed 23 November 2022, with respect to the feature “the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data” as recited in independent claim 1 (and similarly in independent claims 8 and 15).
Examiners response: Arguments have been considered but are moot because the new ground of rejection (citing new reference ABRAHAM et al (WO 03067376 A2) for teaching the new limitation) does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

		
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1, 15, and 8 of co-pending Application No. 16/230,620
(reference application) in view of Hoogendoorn (Design effects in people-meter panel research, 2006) and further in view of Hamisu et al (Accessible UI Design and Multimodal Interaction
through Hybrid TV Platforms: Towards a Virtual-User Centered Design Framework, 2011) and ABRAHAM et al (WO 03067376 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims are fully anticipated by the corresponding conflicting claims and art. In particular, instant claim 1 is obvious over conflicting claim 1 and references Hamisu and Sullivan, instant claim 8 is obvious over conflicting claim 15 and Hamisu and Sullivan, and instant claim 15 is obvious over conflicting claim 8 and Hamisu and Sullivan.

Instant application 16/706,398 
Co-pending Application 16/230,620
A demographic estimation system comprising: 

at least one memory;

machine readable instructions;

and processor circuitry to at least one of instantiate or execute the machine readable instructions to:


generate features from return path data reported from set-top boxes associated with return path data households; 


execute a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network to be trained based on panel data reported from meters that monitor media devices associated with panelist households;



execute a first assignment procedure to assign one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities.


A demographic estimation system comprising: 

at least one memory;

instructions in the system;

at least one processor to execute the instructions to at least:


generate features from return path data reported from set-top boxes associated with return path data households; 


implement a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network to be trained based on panel data reported from meters that monitor media devices associated with panelist households,


and assign one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities.
However, Co-pending Application 16/230,620 does not explicitly disclose: and execute a second assignment procedure to assign virtual visitors to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households, the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data.
Hoogendoorn teaches, in an analogous system: and execute a second assignment procedure assign visitors  to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households ([Abstract] In the world of television-making, the media industry relies on measurements from a people-meter panel in order to find out how many people watch a certain program or commercial on television. A people-meter panel is a special-purpose panel in which the television-watching behavior of household members is measured using a special device attached to television sets. The measuring device can also register the television-watching behavior of guests to the panel homes. [Page 412, Paragraph 2] and ‘guest viewing’ is registered using specific buttons on the hand set that correspond to certain age-gender combinations. Note: Guest corresponds to visitor and a household with people-meter panel corresponds to return path data household).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the demographic estimation system of the Co-pending Application 16/230,620  to incorporate the teachings of Hoogendoorn to execute a second assignment procedure to assign visitors  to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].
Hamisu teaches, in an analogous system: virtual visitors ([Page 35, Paragraph 1] We therefore have based our design on virtual users [21] and simulation components [22] as central facilitators, leading to a “virtual user centered design” (VUCD) cycle as shown in Fig.1. This way a great portion of test with real end users may be substituted with virtual user simulations at design time. Note: Virtual users corresponds to virtual visitors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of the Co-pending Application 16/230,620  and Hoogendoorn to incorporate the teachings of Hamisu to use virtual visitors. One would have been motivated to do this modification because doing so would give the benefit of a great portion of testing with real end users being substituted with virtual user simulations at design time as taught by Hamisu [Page 35, Paragraph 1].
Abraham teaches, in an analogous system: the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data ([0027] For purposes of this application, a PC should be broadly interpreted to encompass any device capable of communication over the Internet via a browser, including general purpose computers, Internet ready telephones and other wireless communication devices, Internet enabled TV's and auxiliary devices, etc. [0055] such as to separate groups of users in a panel of monitored users. [0056] The present invention overcomes these problems by not only developing statistical models of the habitual patterns for purposes of comparison to fresh inputs from a user to determine identity, but also to develop statistical models during individual online sessions, for instance. In this way, at an initial stage, the input device dynamics may indicate with 70% certainty that the user is a particular member of a family. [0059] For example, vectors can be determined. [0060]  Additionally, if the input device dynamics does not match any of the known users of a household for instance, then the usage can be allocated to a guest or generally an unknown user. Note: Guest corresponds to visitor and "if" corresponds to probability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of the Co-pending Application 16/230,620, Hoogendoorn, and Hamisu to incorporate the teachings of Abraham to use the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data. One would have been motivated to do this modification because doing so would give the benefit of developing statistical models of the habitual patterns for purposes of comparison to fresh inputs from a user to determine identity as taught by Abraham [0056].

8.            A method to estimate    demographics of households with visitors, the method comprising:

generating, by executing an instruction with a processor,  features from return path data reported from set-top boxes associated with return path data households; 

executing, with the processor, a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network trained based on panel data reported from meters that monitor media devices associated with panelist households; 




executing, with the processor, a first assignment procedure to assign one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities; 
 A demographic estimation method comprising: 


generating, by executing an instruction with a processor, features from return path data reported from set-top boxes associated with return path data households,

implementing, by executing an instruction with the processor, a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network to be trained based on panel data reported from meters that monitor media devices associated with panelist households, 


and assigning, by executing an instruction with the processor, one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities.
However, Co-pending Application 16/230,620 does not explicitly disclose: and executing, a second assignment procedure to assign virtual visitors to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households, the second assignment procedure including generating a visitor vector containing a first number of visitors, and assigning the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data.
Hoogendoorn teaches, in an analogous system: and executing a second assignment procedure to assign visitors to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households ([Abstract] In the world of television-making, the media industry relies on measurements from a people-meter panel in order to find out how many people watch a certain program or commercial on television. A people-meter panel is a special-purpose panel in which the television-watching behavior of household members is measured using a special device attached to television sets. The measuring device can also register the television-watching behavior of guests to the panel homes. [Page 412, Paragraph 2] and ‘guest viewing’ is registered using specific buttons on the hand set that correspond to certain age-gender combinations. Note: Guest corresponds to visitor and a household with people-meter panel corresponds to return path data household).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the demographic estimation system of the Co-pending Application 16/230,620  to incorporate the teachings of Hoogendoorn to execute a second assignment procedure to assign visitors  to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].
Hamisu teaches, in an analogous system: virtual visitors ([Page 35, Paragraph 1] We therefore have based our design on virtual users [21] and simulation components [22] as central facilitators, leading to a “virtual user centered design” (VUCD) cycle as shown in Fig.1. This way a great portion of test with real end users may be substituted with virtual user simulations at design time. Note: Virtual users corresponds to virtual visitors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of the Co-pending Application 16/230,620  and Hoogendoorn to incorporate the teachings of Hamisu to use virtual visitors. One would have been motivated to do this modification because doing so would give the benefit of a great portion of testing with real end users being substituted with virtual user simulations at design time as taught by Hamisu [Page 35, Paragraph 1].
Abraham teaches, in an analogous system: the second assignment procedure including generating a visitor vector containing a first number of visitors, and assigning the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data ([0027] For purposes of this application, a PC should be broadly interpreted to encompass any device capable of communication over the Internet via a browser, including general purpose computers, Internet ready telephones and other wireless communication devices, Internet enabled TV's and auxiliary devices, etc. [0055] such as to separate groups of users in a panel of monitored users. [0056] The present invention overcomes these problems by not only developing statistical models of the habitual patterns for purposes of comparison to fresh inputs from a user to determine identity, but also to develop statistical models during individual online sessions, for instance. In this way, at an initial stage, the input device dynamics may indicate with 70% certainty that the user is a particular member of a family. [0059] For example, vectors can be determined. [0060]  Additionally, if the input device dynamics does not match any of the known users of a household for instance, then the usage can be allocated to a guest or generally an unknown user. Note: Guest corresponds to visitor and "if" corresponds to probability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of the Co-pending Application 16/230,620, Hoogendoorn, and Hamisu to incorporate the teachings of Abraham to use the second assignment procedure including generating a visitor vector containing a first number of visitors, and assigning the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data. One would have been motivated to do this modification because doing so would give the benefit of developing statistical models of the habitual patterns for purposes of comparison to fresh inputs from a user to determine identity as taught by Abraham [0056].


At least one non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to at least: 

generate features from return path data reported from set-top boxes associated with return path data households; 

execute a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network to be trained based on panel data reported from meters that monitor media devices associated with panelist households; 


execute a first assignment procedure to assign one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities;
8.         A non-transitory computer readable medium including computer readable instructions that, when executed, cause a processor to at least:


generate features from return path data reported from set-top boxes associated with return path data households,

implement a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network to be trained based on panel data reported from meters that monitor media devices associated with panelist households,

and assign one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities.
However, Co-pending Application 16/230,620 does not explicitly disclose: and execute a second assignment procedure to assign virtual visitors to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households, the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data.
Hoogendoorn teaches, in an analogous system: and execute a second assignment procedure assign visitors  to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households ([Abstract] In the world of television-making, the media industry relies on measurements from a people-meter panel in order to find out how many people watch a certain program or commercial on television. A people-meter panel is a special-purpose panel in which the television-watching behavior of household members is measured using a special device attached to television sets. The measuring device can also register the television-watching behavior of guests to the panel homes. [Page 412, Paragraph 2] and ‘guest viewing’ is registered using specific buttons on the hand set that correspond to certain age-gender combinations. Note: Guest corresponds to visitor and a household with people-meter panel corresponds to return path data household).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the demographic estimation system of the Co-pending Application 16/230,620  to incorporate the teachings of Hoogendoorn to execute a second assignment procedure to assign visitors  to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].
Hamisu teaches, in an analogous system: virtual visitors ([Page 35, Paragraph 1] We therefore have based our design on virtual users [21] and simulation components [22] as central facilitators, leading to a “virtual user centered design” (VUCD) cycle as shown in Fig.1. This way a great portion of test with real end users may be substituted with virtual user simulations at design time. Note: Virtual users corresponds to virtual visitors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of the Co-pending Application 16/230,620  and Hoogendoorn to incorporate the teachings of Hamisu to use virtual visitors. One would have been motivated to do this modification because doing so would give the benefit of a great portion of testing with real end users being substituted with virtual user simulations at design time as taught by Hamisu [Page 35, Paragraph 1].
Abraham teaches, in an analogous system: the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data ([0027] For purposes of this application, a PC should be broadly interpreted to encompass any device capable of communication over the Internet via a browser, including general purpose computers, Internet ready telephones and other wireless communication devices, Internet enabled TV's and auxiliary devices, etc. [0055] such as to separate groups of users in a panel of monitored users. [0056] The present invention overcomes these problems by not only developing statistical models of the habitual patterns for purposes of comparison to fresh inputs from a user to determine identity, but also to develop statistical models during individual online sessions, for instance. In this way, at an initial stage, the input device dynamics may indicate with 70% certainty that the user is a particular member of a family. [0059] For example, vectors can be determined. [0060]  Additionally, if the input device dynamics does not match any of the known users of a household for instance, then the usage can be allocated to a guest or generally an unknown user. Note: Guest corresponds to visitor and "if" corresponds to probability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of the Co-pending Application 16/230,620, Hoogendoorn, and Hamisu to incorporate the teachings of Abraham to use the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data. One would have been motivated to do this modification because doing so would give the benefit of developing statistical models of the habitual patterns for purposes of comparison to fresh inputs from a user to determine identity as taught by Abraham [0056].



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12, 14-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of, generate features from return path data reported from set-top boxes associated with return path data households; execute a first assignment procedure to assign one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities; and execute a second assignment procedure to assign virtual visitors to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households, the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitations, at least one memory; machine readable instructions; and processor circuitry to at least one of instantiate or execute the machine readable instructions to, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is a system comprising memory, machine readable instructions, and processor circuitry to at least one of instantiate or execute the machine readable instructions) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the same step (Step 2A, prong 2) of the analysis, the limitation, execute a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network to be trained based on panel data reported from meters that monitor media devices associated with panelist households, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a neural network that processes generated features and to be trained based on panel data) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a system comprising memory, machine readable instructions, and processor circuitry to at least one of instantiate or execute the machine readable instructions, and a neural network that processes generated features and to be trained based on panel data is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 2, in Step 2A, prong 1 of the analysis, the limitation of, to update demographic targets to account for presence of visitors, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, wherein the processor circuitry, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a system using the processor circuitry) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the processor circuitry is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 3, in Step 2A, prong 1 of the analysis, the limitation of, is to apply scale factors to corresponding ones of the demographic targets to update the demographic targets to account for presence of visitors, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, wherein the processor circuitry, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a system using the processor circuitry) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the processor circuitry is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 5, in Step 2A, prong 1 of the analysis, the limitations of, is to select the first number of visitors based on a probability that a percentage of the return path data households have the first number of visitors, the probability that the percentage of the return path data households have the first number of visitors based on the panel data, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, wherein the processor circuitry, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a system using the processor circuitry) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the processor circuitry is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 6, in Step 2A, prong 1 of the analysis, the limitations of, is to determine, based on the panel data, respective percentages of visitors in ones of the one or more demographic categories, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, wherein the processor circuitry, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a system using the processor circuitry) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the processor circuitry is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 7, in Step 2A, prong 1 of the analysis, the limitation of, is to determine respective percentages of the return path data households having corresponding numbers of visitors, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, wherein the processor circuitry, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a system using the processor circuitry) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the processor circuitry is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 8, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of generating, features from return path data reported from set-top boxes associated with return path data households; a first assignment procedure to assign one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities; and a second assignment procedure to assign virtual visitors to at least a subset of the respective ones of the return path data households based on the one or more demographic categories assigned to the respective ones of the return path data households, the second assignment procedure including generating a visitor vector containing a first number of visitors, and assigning the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitations, by executing an instruction with a processor, executing with the processor, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that the method is performed by executing an instruction with a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the same step (Step 2A, prong 2) of the analysis, the limitation, executing a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network trained based on panel data reported from meters that monitor media devices associated with panelist households, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a neural network that processes generated features and to be trained based on panel data) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a neural network that processes generated features and to be trained based on panel data and the method being performed by executing an instruction with a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 9, in Step 2A, prong 1 of the analysis, the limitation of, further including updating demographic targets to account for presence of visitors, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 10, in Step 2A, prong 1 of the analysis, the limitation of, wherein the updating of the demographic targets to account for the presence of visitors includes applying scale factors to corresponding ones of demographic targets, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 12, in Step 2A, prong 1 of the analysis, the limitation of, further including selecting the first number of visitors  based on a probability that a percentage of the return path data households have the first number of visitors, the probability that the percentage of the return path data households have the first number of visitors based on panel data, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 14, in Step 2A, prong 1 of the analysis, the limitation of, wherein the second assignment procedure includes determining respective percentages of the return path data households having corresponding numbers of visitors, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 15, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to at least one non-transitory computer readable medium comprising instructions (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of generate features from return path data reported from set-top boxes associated with return path data households; execute a first assignment procedure to assign one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities; and execute a second assignment procedure to assign virtual visitors to at least a subset of the respective ones of the return path data households based on the one or more demographic categories assigned to the respective ones of the return path data households, the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitations, at least one non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to at least, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is at least one non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to perform a method) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the same step (Step 2A, prong 2) of the analysis, the limitation, execute a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network to be trained based on panel data reported from meters that monitor media devices associated with panelist households, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a neural network that processes generated features and to be trained based on panel data) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, at least one non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to execute a neural network that processes generated features and to be trained based on panel data and the method being performed by is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 16, in Step 2A, prong 1 of the analysis, the limitation of, to update demographic targets to account for presence of visitors, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 17, in Step 2A, prong 1 of the analysis, the limitation of, to apply scale factors to corresponding ones of demographic targets to update demographic targets to account for presence of visitors, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 19, in Step 2A, prong 1 of the analysis, the limitations of, to select the first number of visitors based on a probability that a percentage of the return path data households have the first number of visitors, the probability that the percentage of the return path data households have the first number of visitors based on panel data, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 20, in Step 2A, prong 1 of the analysis, the limitations of, to determine, based on the panel data, respective percentages of visitors in ones of the one or more demographic categories, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 21, in Step 2A, prong 1 of the analysis, the limitation of, to determine respective percentages of the return path data households having corresponding numbers of visitors, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US 20170064358 A1) in view of Hoogendoorn (Design effects in people-meter panel research, 2006) and further in view of Hamisu et al (Accessible UI Design and Multimodal Interaction through Hybrid TV Platforms: Towards a Virtual-User Centered Design Framework, 2011) and Abraham et al (WO 03067376 A2).
Regarding claim 1
Sullivan teaches: A demographic estimation system comprising ([Abstract] Methods and apparatus to estimate demographics of a household are disclosed): 
at least one memory ([0129] The volatile memory 1114 may be implemented by Synchronous Dynamic Random Access Memory (SDRAM), Dynamic Random Access Memory (DRAM), RAMBUS Dynamic Random Access Memory (RDRAM) and/or any other type of random access memory device. The non-volatile memory 1116 may be implemented by flash memory and/or any other desired type of memory device. Access to the main memory 1114, 1116 is controlled by a memory controller);
machine readable instructions ([0091] As mentioned above, the example processes of FIGS. 3-5 may be implemented using coded instructions (e.g., computer and/or machine readable instructions));
and processor circuitry to at least one of instantiate or execute the machine readable instructions to ([0090]  In this example, the machine readable instructions comprise a program for execution by a processor such as the processor 1112 shown in the example processor platform 1100 discussed below in connection with FIG. 11):
generate features from return path data reported from set-top boxes associated with return path data households ([0003] collect tuning data from set-top boxes of panelist households. [0075] the illustrated example constructs feature matrices associated with the respective training group and testing group of the panelist households. An example feature matrix constructed by the decision tree trainer 208 includes rows associated respective panelist households and columns associated with respective household features. Additionally or alternatively, some columns of example feature matrices are associated with other household characteristics (e.g., a total number of minutes consumed by the household, a number of minutes consumed by the household per predetermined time-period segments (e.g. per quarter-hours of the day), a number of STBs within a household, etc.). Note: Tuning data corresponds to Return path data and panelist household corresponds to return path data household);
execute a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network to be trained based on panel data reported from meters that monitor media devices associated with panelist households ([0086] alternative examples of the household estimator 210 utilize other forms of machine learning (e.g., neural networks, etc.) to estimate the demographics of the household 102. In such examples, the decision tree trainer 208 and/or another machine learning trainer constructs the corresponding machine learning classifier (e.g., neural networks) utilized to estimate the demographics of the household 102. [0003] collect tuning data from set-top boxes of panelist households. [0056] For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest. [0022] To enable the AMEs to collect such consumption data, the AMEs typically provide panelist households with meter(s) that monitor media presentation devices (e.g., televisions, stereos, speakers, computers, portable devices, gaming consoles, and/or online media presentation devices, etc.) of the household. Note: Tuning data corresponds to Return path data and panelist household corresponds to return path data household);
execute a first assignment procedure to assign one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities ([0056] For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest. For example, a person who views “Premier League Live” on NBCSports at 7:30 A.M. on Sunday is 20% likely to be 18-45 year-old female, 40% likely to be a 18-45 year-old male, 10% likely to be a 46-64 year-old female, 20% likely to be a 46-64 year-old male, 5% likely to be a 65+ year-old female, and 5% likely to be a 65+ year old male. [0058] Based on the tuning data 108, the demographics distributions associated with respective tuning events and/or the average demographics distribution of the panelists, the characteristic estimator 126 estimates household characteristics of the household 102 such as (1) a number of members of the household 102 (e.g., three household members 112, 114, 116) and (2) the demographics of each of the estimated household members (e.g., the demographics of each of the members 112, 114, 116)).
However, Sullivan does not explicitly disclose: and execute a second assignment procedure to assign virtual visitors to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households, the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data.
Hoogendoorn teaches, in an analogous system: and execute a second assignment procedure assign visitors  to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households ([Abstract] In the world of television-making, the media industry relies on measurements from a people-meter panel in order to find out how many people watch a certain program or commercial on television. A people-meter panel is a special-purpose panel in which the television-watching behavior of household members is measured using a special device attached to television sets. The measuring device can also register the television-watching behavior of guests to the panel homes. [Page 412, Paragraph 2] and ‘guest viewing’ is registered using specific buttons on the hand set that correspond to certain age-gender combinations. Note: Guest corresponds to visitor and a household with people-meter panel corresponds to return path data household).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the demographic estimation system of Sullivan to incorporate the teachings of Hoogendoorn to execute a second assignment procedure to assign visitors  to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].
Hamisu teaches, in an analogous system: virtual visitors ([Page 35, Paragraph 1] We therefore have based our design on virtual users [21] and simulation components [22] as central facilitators, leading to a “virtual user centered design” (VUCD) cycle as shown in Fig.1. This way a great portion of test with real end users may be substituted with virtual user simulations at design time. Note: Virtual users corresponds to virtual visitors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan and Hoogendoorn to incorporate the teachings of Hamisu to use virtual visitors. One would have been motivated to do this modification because doing so would give the benefit of a great portion of testing with real end users being substituted with virtual user simulations at design time as taught by Hamisu [Page 35, Paragraph 1].
Abraham teaches, in an analogous system: the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data ([0027] For purposes of this application, a PC should be broadly interpreted to encompass any device capable of communication over the Internet via a browser, including general purpose computers, Internet ready telephones and other wireless communication devices, Internet enabled TV's and auxiliary devices, etc. [0055] such as to separate groups of users in a panel of monitored users. [0056] The present invention overcomes these problems by not only developing statistical models of the habitual patterns for purposes of comparison to fresh inputs from a user to determine identity, but also to develop statistical models during individual online sessions, for instance. In this way, at an initial stage, the input device dynamics may indicate with 70% certainty that the user is a particular member of a family. [0059] For example, vectors can be determined. [0060]  Additionally, if the input device dynamics does not match any of the known users of a household for instance, then the usage can be allocated to a guest or generally an unknown user. Note: Guest corresponds to visitor and "if" corresponds to probability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hoogendoorn, and Hamisu to incorporate the teachings of Abraham to use the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data. One would have been motivated to do this modification because doing so would give the benefit of developing statistical models of the habitual patterns for purposes of comparison to fresh inputs from a user to determine identity as taught by Abraham [0056].

Regarding claim 2
The system of Sullivan, Hoogendoorn, Hamisu, and Abraham teaches: The demographic estimation system of claim 1, wherein the processor circuitry (as shown above).
However, the system of Sullivan, Hamisu, and Abraham does not explicitly disclose: to update demographic targets to account for presence of visitors.
Hoogendoorn further teaches, in an analogous system: to update demographic targets to account for presence of visitors ([Page 412, Paragraph 2] The SKO publishes television ratings of 55 broadcast channels and distinguishes 39 target groups, defined by age, gender, and social status (e. g., anyone older than 6 years, men between 20 and 34 years old, women between 20 en 49 years in social class B2, C or D). The SKO uses a ‘pairing method’, which will be discussed in section 4, to add guest viewing to the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hamisu, and Abraham to incorporate the teachings of Hoogendoorn to update demographic targets to account for presence of visitors. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].

Regarding claim 3
The system of Sullivan, Hoogendoorn, Hamisu, and Abraham teaches: The demographic estimation system of claim 2, wherein the processor circuitry (as shown above).
However, the system of Sullivan, Hamisu, and Abraham does not explicitly disclose: is to apply scale factors to corresponding ones of the demographic targets to update the demographic targets to account for presence of visitors.
Hoogendoorn further teaches, in an analogous system: is to apply scale factors to corresponding ones of the demographic targets to update the demographic targets to account for presence of visitors ([Page 417, Paragraph 2] By making use of information on ‘guest viewing’, it is possible to estimate television ratings according to definition 2. Instead, the SKO registers ‘guest viewing’ of people that happen to be present in the sampled households. Counting method The SKO registers television-watching behavior of people who happen to be in the household, thus, I have created the following definition: xi the number of persons (household members or guest viewers) watching within household i The population television-rating P according to definition 2 is defined as the quotient of the total numbers of viewers and the total number of people in the population. Note: See Equation (7) corresponding to applying scale factors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hamisu, and Abraham to incorporate the teachings of Hoogendoorn to apply scale factors to corresponding ones of the demographic targets to update the demographic targets to account for presence of visitors. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].

Regarding claim 5
The system of Sullivan, Hoogendoorn, Hamisu, and Abraham teaches: The demographic estimation system of claim 1, wherein the processor circuitry (as shown above).
However, the system of Sullivan, Hamisu, and Abraham does not explicitly disclose: to select the first number of visitors based on a probability that a percentage of the return path data households have the first number of visitors, the probability that the percentage of the return path data households have the first number of visitors based on the panel data.
Hoogendoorn further teaches, in an analogous system: to select the first number of visitors based on a probability that a percentage of the return path data households have the first number of visitors, the probability that the percentage of the return path data households have the first number of visitors based on the panel data ([Page 409, Abstract] The measuring device can also register the television-watching behavior of guests to the panel homes. [Page 411, Paragraph 2] In this study, watching television while a guest in another household is known as ‘guest viewing’. [Page 411, Paragraph 3] Definition 2: A person watches in his/her own or other household (in home and guest viewing)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hamisu, and Abraham  to incorporate the teachings of Hoogendoorn to select the first number of visitors based on a probability that a percentage of the return path data households have the first number of visitors, the probability that the percentage of the return path data households have the first number of visitors based on the panel data. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].

Regarding claim 6
The system of Sullivan, Hoogendoorn, Hamisu, and Abraham teaches: The demographic estimation system of claim 1, wherein the processor circuitry (as shown above).
However, the system of Sullivan, Hamisu, and Abraham does not explicitly disclose: to determine, based on the panel data, respective percentages of visitors in ones of the one or more demographic categories.
Hoogendoorn further teaches, in an analogous system: to determine, based on the panel data, respective percentages of visitors in ones of the one or more demographic categories (Note: See Table 3, Definition 2 "with guest viewing" columns and Groups showing demographic categories).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hamisu, and Abraham  to incorporate the teachings of Hoogendoorn to determine, based on the panel data, respective percentages of visitors in ones of the one or more demographic categories. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].

Regarding claim 7
The system of Sullivan, Hoogendoorn, and Hamisu teaches: The demographic estimation system of claim 1, wherein processor circuitry (as shown above).
However, the system of Sullivan, Hamisu, and Abraham does not explicitly disclose: to determine respective percentages of the return path data households having corresponding numbers of visitors.
Hoogendoorn teaches, in an analogous system: to determine respective percentages of the return path data households having corresponding numbers of visitors ([Page 409, Abstract] The measuring device can also register the television-watching behavior of guests to the panel homes. This paper describes a methodology that determines effective sample sizes by computing design effects and which extends the methodology in such a way that it incorporates ‘guest viewing’. [Page 411, Paragraph 2] The market share of ‘guest viewing’ in the Netherlands varies up to 18 percent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hamisu, and Abraham to incorporate the teachings of Hoogendoorn to determine respective percentages of the return path data households having corresponding numbers of visitors. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].

Regarding claim 8
Sullivan teaches: A method to estimate demographics of households with visitors, the method comprising ([Abstract] Methods and apparatus to estimate demographics of a household are disclosed): 
 generating, by executing an instruction with a processor, features from return path data reported from set-top boxes associated with return path data households ([0091] may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium. [0014] FIG. 11 is a block diagram of an example processor system structured to execute the example machine readable instructions. [0003] collect tuning data from set-top boxes of panelist households. [0075] the illustrated example constructs feature matrices associated with the respective training group and testing group of the panelist households. An example feature matrix constructed by the decision tree trainer 208 includes rows associated respective panelist households and columns associated with respective household features. Additionally or alternatively, some columns of example feature matrices are associated with other household characteristics (e.g., a total number of minutes consumed by the household, a number of minutes consumed by the household per predetermined time-period segments (e.g. per quarter-hours of the day), a number of STBs within a household, etc.). Note: Tuning data corresponds to Return path data and panelist household corresponds to return path data household);
executing, with the processor, a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network trained based on panel data reported from meters that monitor media devices associated with panelist households ([0086] alternative examples of the household estimator 210 utilize other forms of machine learning (e.g., neural networks, etc.) to estimate the demographics of the household 102. In such examples, the decision tree trainer 208 and/or another machine learning trainer constructs the corresponding machine learning classifier (e.g., neural networks) utilized to estimate the demographics of the household 102. [0003] collect tuning data from set-top boxes of panelist households. [0056] For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest. [0022] To enable the AMEs to collect such consumption data, the AMEs typically provide panelist households with meter(s) that monitor media presentation devices (e.g., televisions, stereos, speakers, computers, portable devices, gaming consoles, and/or online media presentation devices, etc.) of the household. Note: Tuning data corresponds to Return path data and panelist household corresponds to return path data household);
executing, with the processor, a first assignment procedure to assign one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities ([0056] For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest. For example, a person who views “Premier League Live” on NBCSports at 7:30 A.M. on Sunday is 20% likely to be 18-45 year-old female, 40% likely to be a 18-45 year-old male, 10% likely to be a 46-64 year-old female, 20% likely to be a 46-64 year-old male, 5% likely to be a 65+ year-old female, and 5% likely to be a 65+ year old male. [0058] Based on the tuning data 108, the demographics distributions associated with respective tuning events and/or the average demographics distribution of the panelists, the characteristic estimator 126 estimates household characteristics of the household 102 such as (1) a number of members of the household 102 (e.g., three household members 112, 114, 116) and (2) the demographics of each of the estimated household members (e.g., the demographics of each of the members 112, 114, 116)).
However, Sullivan does not explicitly disclose: executing, with the processor, a second assignment procedure to assign virtual visitors to at least a subset of the respective ones of the return path data households based on the one or more demographic categories assigned to the respective ones of the return path data households, the second assignment procedure including generating a visitor vector containing a first number of visitors, and assigning the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data.
Hoogendoorn teaches, in an analogous system: executing, with the processor, a second assignment procedure to assign visitors to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households ([Abstract] In the world of television-making, the media industry relies on measurements from a people-meter panel in order to find out how many people watch a certain program or commercial on television. A people-meter panel is a special-purpose panel in which the television-watching behavior of household members is measured using a special device attached to television sets. The measuring device can also register the television-watching behavior of guests to the panel homes. [Page 412, Paragraph 2] and ‘guest viewing’ is registered using specific buttons on the hand set that correspond to certain age-gender combinations. Note: Guest corresponds to visitor and a household with people-meter panel corresponds to return path data household).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the demographic estimation system of Sullivan to incorporate the teachings of Hoogendoorn to assign visitors  to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].
Hamisu teaches, in an analogous system: virtual visitors ([Page 35, Paragraph 1] We therefore have based our design on virtual users [21] and simulation components [22] as central facilitators, leading to a “virtual user centered design” (VUCD) cycle as shown in Fig.1. This way a great portion of test with real end users may be substituted with virtual user simulations at design time. Note: Virtual users corresponds to virtual visitors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan and Hoogendoorn to incorporate the teachings of Hamisu to use virtual visitors. One would have been motivated to do this modification because doing so would give the benefit of a great portion of testing with real end users being substituted with virtual user simulations at design time as taught by Hamisu [Page 35, Paragraph 1].
Abraham teaches, in an analogous system: the second assignment procedure to including generating a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data ([0027] For purposes of this application, a PC should be broadly interpreted to encompass any device capable of communication over the Internet via a browser, including general purpose computers, Internet ready telephones and other wireless communication devices, Internet enabled TV's and auxiliary devices, etc. [0055] such as to separate groups of users in a panel of monitored users. [0056] The present invention overcomes these problems by not only developing statistical models of the habitual patterns for purposes of comparison to fresh inputs from a user to determine identity, but also to develop statistical models during individual online sessions, for instance. In this way, at an initial stage, the input device dynamics may indicate with 70% certainty that the user is a particular member of a family. [0059] For example, vectors can be determined. [0060]  Additionally, if the input device dynamics does not match any of the known users of a household for instance, then the usage can be allocated to a guest or generally an unknown user. Note: Guest corresponds to visitor and "if" corresponds to probability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hoogendoorn, and Hamisu to incorporate the teachings of Abraham to use the second assignment procedure including generating a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data. One would have been motivated to do this modification because doing so would give the benefit of developing statistical models of the habitual patterns for purposes of comparison to fresh inputs from a user to determine identity as taught by Abraham [0056].

Regarding claim 9
The system of Sullivan, Hoogendoorn, Hamisu, and Abraham teaches: The method of claim 8 (as shown above).
However, the system of Sullivan, Hamisu, and Abraham does not explicitly disclose: further including updating demographic targets to account for presence of visitors.
Hoogendoorn further teaches, in an analogous system: further including updating demographic targets to account for presence of visitors ([Page 412, Paragraph 2] The SKO publishes television ratings of 55 broadcast channels and distinguishes 39 target groups, defined by age, gender, and social status (e. g., anyone older than 6 years, men between 20 and 34 years old, women between 20 en 49 years in social class B2, C or D). The SKO uses a ‘pairing method’, which will be discussed in section 4, to add guest viewing to the data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hamisu, and Abraham  to incorporate the teachings of Hoogendoorn that further includes updating demographic targets to account for presence of visitors. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].

Regarding claim 10
The system of Sullivan, Hoogendoorn , Hamisu, and Abraham teaches: The method of claim 9 (as shown above).
However, the system of Sullivan, Hamisu, and Abraham does not explicitly disclose: wherein the updating of the demographic targets to account for the presence of visitors includes applying scale factors to corresponding ones of demographic targets. 
Hoogendoorn further teaches, in an analogous system: wherein the updating of the demographic targets to account for the presence of visitors includes applying scale factors to corresponding ones of demographic targets ([Page 417, Paragraph 2] By making use of information on ‘guest viewing’, it is possible to estimate television ratings according to definition 2. Instead, the SKO registers ‘guest viewing’ of people that happen to be present in the sampled households. Counting method The SKO registers television-watching behavior of people who happen to be in the household, thus, I have created the following definition: xi the number of persons (household members or guest viewers) watching within household i The population television-rating P according to definition 2 is defined as the quotient of the total numbers of viewers and the total number of people in the population. Note: See Equation (7) corresponding to applying scale factors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hamisu, and Abraham to incorporate the teachings of Hoogendoorn wherein the updating of the demographic targets to account for the presence of visitors includes applying scale factors to corresponding ones of demographic targets. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].

Regarding claim 12
The system of Sullivan, Hoogendoorn , Hamisu, and Abraham teaches: The method of claim 8 (as shown above).
However, the system of Sullivan, Hamisu, and Abraham does not explicitly disclose: further including selecting the first number of visitors  based on a probability that a percentage of the return path data households have the first number of visitors, the probability that the percentage of the return path data households have the first number of visitors based on panel data. 
Hoogendoorn further teaches, in an analogous system: further including selecting the first number of visitors  based on a probability that a percentage of the return path data households have the first number of visitors, the probability that the percentage of the return path data households have the first number of visitors based on panel data ([Page 409, Abstract] The measuring device can also register the television-watching behavior of guests to the panel homes. [Page 411, Paragraph 2] In this study, watching television while a guest in another household is known as ‘guest viewing’. [Page 411, Paragraph 3] Definition 2: A person watches in his/her own or other household (in home and guest viewing)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hamisu, and Abraham to incorporate the teachings of Hoogendoorn to further include selecting the first number of visitors  based on a probability that a percentage of the return path data households have the first number of visitors, the probability that the percentage of the return path data households have the first number of visitors based on panel data. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].

Regarding claim 14
The system of Sullivan, Hoogendoorn, Hamisu, and Abraham teaches: The method of claim 8 (as shown above).
However, Sullivan, Hamisu, and Abraham does not explicitly disclose: wherein the second assignment procedure includes determining respective percentages of the return path data households having corresponding numbers of visitors.
Hoogendoorn teaches, in an analogous system: wherein the second assignment procedure includes determining respective percentages of the return path data households having corresponding numbers of visitors ([Page 409, Abstract] The measuring device can also register the television-watching behavior of guests to the panel homes. This paper describes a methodology that determines effective sample sizes by computing design effects and which extends the methodology in such a way that it incorporates ‘guest viewing’. [Page 411, Paragraph 2] The market share of ‘guest viewing’ in the Netherlands varies up to 18 percent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sullivan to estimate demographics of households with visitors to incorporate the teachings of Hoogendoorn wherein the second assignment procedure includes determining respective percentages of the return path data households having corresponding numbers of visitors. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].

Regarding claim 15
Sullivan teaches: At least one non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to at least ([0091] may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium. [0014] FIG. 11 is a block diagram of an example processor system structured to execute the example machine readable instructions):
generate features from return path data reported from set-top boxes associated with return path data households ([0003] collect tuning data from set-top boxes of panelist households. [0075] the illustrated example constructs feature matrices associated with the respective training group and testing group of the panelist households. An example feature matrix constructed by the decision tree trainer 208 includes rows associated respective panelist households and columns associated with respective household features. Additionally or alternatively, some columns of example feature matrices are associated with other household characteristics (e.g., a total number of minutes consumed by the household, a number of minutes consumed by the household per predetermined time-period segments (e.g. per quarter-hours of the day), a number of STBs within a household, etc.). Note: Tuning data corresponds to Return path data and panelist household corresponds to return path data household);
execute a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network to be trained based on panel data reported from meters that monitor media devices associated with panelist households ([0086] alternative examples of the household estimator 210 utilize other forms of machine learning (e.g., neural networks, etc.) to estimate the demographics of the household 102. In such examples, the decision tree trainer 208 and/or another machine learning trainer constructs the corresponding machine learning classifier (e.g., neural networks) utilized to estimate the demographics of the household 102. [0003] collect tuning data from set-top boxes of panelist households. [0056] For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest. [0022] To enable the AMEs to collect such consumption data, the AMEs typically provide panelist households with meter(s) that monitor media presentation devices (e.g., televisions, stereos, speakers, computers, portable devices, gaming consoles, and/or online media presentation devices, etc.) of the household. Note: Tuning data corresponds to Return path data and panelist household corresponds to return path data household);
execute a first assignment procedure to assign one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities ([0056] For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest. For example, a person who views “Premier League Live” on NBCSports at 7:30 A.M. on Sunday is 20% likely to be 18-45 year-old female, 40% likely to be a 18-45 year-old male, 10% likely to be a 46-64 year-old female, 20% likely to be a 46-64 year-old male, 5% likely to be a 65+ year-old female, and 5% likely to be a 65+ year old male. [0058] Based on the tuning data 108, the demographics distributions associated with respective tuning events and/or the average demographics distribution of the panelists, the characteristic estimator 126 estimates household characteristics of the household 102 such as (1) a number of members of the household 102 (e.g., three household members 112, 114, 116) and (2) the demographics of each of the estimated household members (e.g., the demographics of each of the members 112, 114, 116)).
However, Sullivan does not explicitly disclose: and execute a second assignment procedure to assign virtual visitors to at least a subset of the respective ones of the return path data households based on the one or more demographic categories assigned to the respective ones of the return path data households, the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data.
Hoogendoorn teaches, in an analogous system: execute a second assignment procedure to assign visitors to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households ([Abstract] In the world of television-making, the media industry relies on measurements from a people-meter panel in order to find out how many people watch a certain program or commercial on television. A people-meter panel is a special-purpose panel in which the television-watching behavior of household members is measured using a special device attached to television sets. The measuring device can also register the television-watching behavior of guests to the panel homes. [Page 412, Paragraph 2] and ‘guest viewing’ is registered using specific buttons on the hand set that correspond to certain age-gender combinations. Note: Guest corresponds to visitor and a household with people-meter panel corresponds to return path data household).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the demographic estimation system of Sullivan to incorporate the teachings of Hoogendoorn execute a second assignment procedure to assign visitors to at least a subset of the respective ones of the return path data households  based on the one or more demographic categories assigned to the respective ones of the return path data households. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].
Hamisu teaches, in an analogous system: virtual visitors ([Page 35, Paragraph 1] We therefore have based our design on virtual users [21] and simulation components [22] as central facilitators, leading to a “virtual user centered design” (VUCD) cycle as shown in Fig.1. This way a great portion of test with real end users may be substituted with virtual user simulations at design time. Note: Virtual users corresponds to virtual visitors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan and Hoogendoorn to incorporate the teachings of Hamisu to use virtual visitors. One would have been motivated to do this modification because doing so would give the benefit of a great portion of testing with real end users being substituted with virtual user simulations at design time as taught by Hamisu [Page 35, Paragraph 1].
Abraham teaches, in an analogous system: the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data ([0027] For purposes of this application, a PC should be broadly interpreted to encompass any device capable of communication over the Internet via a browser, including general purpose computers, Internet ready telephones and other wireless communication devices, Internet enabled TV's and auxiliary devices, etc. [0055] such as to separate groups of users in a panel of monitored users. [0056] The present invention overcomes these problems by not only developing statistical models of the habitual patterns for purposes of comparison to fresh inputs from a user to determine identity, but also to develop statistical models during individual online sessions, for instance. In this way, at an initial stage, the input device dynamics may indicate with 70% certainty that the user is a particular member of a family. [0059] For example, vectors can be determined. [0060]  Additionally, if the input device dynamics does not match any of the known users of a household for instance, then the usage can be allocated to a guest or generally an unknown user. Note: Guest corresponds to visitor and "if" corresponds to probability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hoogendoorn, and Hamisu to incorporate the teachings of Abraham to use the second assignment procedure to include generation of a visitor vector containing a first number of visitors, and assignment of the visitor vector to a first one of the return path data households based on respective probabilities that corresponding ones of the return path data households include at least one visitor, the probabilities based on the panel data. One would have been motivated to do this modification because doing so would give the benefit of developing statistical models of the habitual patterns for purposes of comparison to fresh inputs from a user to determine identity as taught by Abraham [0056].
Regarding claim 16
The system of Sullivan, Hoogendoorn, Hamisu, and Abraham teaches: The at least one non-transitory computer readable medium of claim 15, wherein the instructions, when executed, cause the at least one processor (as shown above).
However, the system of Sullivan, Hamisu, and Abraham does not explicitly disclose: to update demographic targets to account for presence of visitors.
Hoogendoorn further teaches, in an analogous system: to update demographic targets to account for presence of visitors ([Page 412, Paragraph 2] The SKO publishes television ratings of 55 broadcast channels and distinguishes 39 target groups, defined by age, gender, and social status (e. g., anyone older than 6 years, men between 20 and 34 years old, women between 20 en 49 years in social class B2, C or D). The SKO uses a ‘pairing method’, which will be discussed in section 4, to add guest viewing to the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hamisu, and Abraham to incorporate the teachings of Hoogendoorn to update demographic targets to account for presence of visitors. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].

Regarding claim 17
The system of Sullivan, Hoogendoorn , and Hamisu teaches: The at least one non-transitory computer readable medium of claim 16, wherein the instructions, when executed, cause the at least one processor (as shown above).
However, the system of Sullivan, Hamisu, and Abraham does not explicitly disclose: to apply scale factors to corresponding ones of demographic targets to update demographic targets to account for presence of visitors.
Hoogendoorn further teaches, in an analogous system: to apply scale factors to corresponding ones of demographic targets to update demographic targets to account for presence of visitors ([Page 417, Paragraph 2] By making use of information on ‘guest viewing’, it is possible to estimate television ratings according to definition 2. Instead, the SKO registers ‘guest viewing’ of people that happen to be present in the sampled households. Counting method The SKO registers television-watching behavior of people who happen to be in the household, thus, I have created the following definition: xi the number of persons (household members or guest viewers) watching within household i The population television-rating P according to definition 2 is defined as the quotient of the total numbers of viewers and the total number of people in the population. Note: See Equation (7) corresponding to applying scale factors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hamisu, and Abraham to incorporate the teachings of Hoogendoorn to apply scale factors to corresponding ones of demographic targets to update demographic targets to account for presence of visitors. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].



Regarding claim 19
The system of Sullivan, Hoogendoorn , Hamisu, and Abraham teaches: The at least one non-transitory computer readable medium of claim 15, wherein the instructions, when executed, cause the at least one processor (as shown above).
However, the system of Sullivan, Hamisu, and Abraham does not explicitly disclose: to select the first number of visitors based on a probability that a percentage of the return path data households have the first number of visitors, the probability that the percentage of the return path data households have the first number of visitors based on panel data. 
Hoogendoorn further teaches, in an analogous system: to select the first number of visitors based on a probability that a percentage of the return path data households have the first number of visitors, the probability that the percentage of the return path data households have the first number of visitors based on panel data ([Page 409, Abstract] The measuring device can also register the television-watching behavior of guests to the panel homes. [Page 411, Paragraph 2] In this study, watching television while a guest in another household is known as ‘guest viewing’. [Page 411, Paragraph 3] Definition 2: A person watches in his/her own or other household (in home and guest viewing)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hamisu, and Abraham to incorporate the teachings of Hoogendoorn to select the first number of visitors based on a probability that a percentage of the return path data households have the first number of visitors, the probability that the percentage of the return path data households have the first number of visitors based on panel data. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].
Regarding claim 20
The system of Sullivan, Hoogendoorn, Hamisu, and Abraham teaches: The at least one non-transitory computer readable medium of claim 15, wherein the instruction, when executed, cause the at least one processor (as shown above).
However, the system of Sullivan, Hamisu, and Abraham does not explicitly disclose: to determine, based on the panel data, respective percentages of visitors in ones of the one or more demographic categories.
Hoogendoorn teaches, in an analogous system: to determine, based on the panel data, respective percentages of visitors in ones of the one or more demographic categories (Note: See Table 3, Definition 2 "with guest viewing" columns and Groups showing demographic categories).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hamisu, and Abraham to incorporate the teachings of Hoogendoorn to determine, based on the panel data, respective percentages of visitors in ones of the one or more demographic categories. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].

Regarding claim 21
The system of Sullivan, Hoogendoorn, Hamisu, and Abraham teaches: The at least one non-transitory computer readable medium of claim 15, wherein the instruction, when executed, cause the at least one processor (as shown above).
However, the system of Sullivan, Hamisu, and Abraham does not explicitly disclose: to determine respective percentages of the return path data households having corresponding numbers of visitors.
Hoogendoorn further teaches, in an analogous system: to determine respective percentages of the return path data households having corresponding numbers of visitors ([Page 409, Abstract] The measuring device can also register the television-watching behavior of guests to the panel homes. This paper describes a methodology that determines effective sample sizes by computing design effects and which extends the methodology in such a way that it incorporates ‘guest viewing’. [Page 411, Paragraph 2] The market share of ‘guest viewing’ in the Netherlands varies up to 18 percent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Sullivan, Hamisu, and Abraham to incorporate the teachings of Hoogendoorn to determine respective percentages of the return path data households having corresponding numbers of visitors. One would have been motivated to do this modification because doing so would give the benefit of higher estimated ratings if one takes guests into account as taught by Hoogendoorn [Page 420, Paragraph 5].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morfi et al (2018) discloses Deep Learning on Low-Resource Datasets.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.R.J./Examiner, Art Unit 2128                                                                                                                                                                                         
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128